—Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed July 5, 1977, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of 7 years and a maximum of 21 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment of 0 to 20 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and Hargett, JJ., concur.